Case 2:16-cv-00279-HCM-DEM Document 175 Filed 11/29/18 Page 1 of 1 PageID# 3595




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division



  JTH TAX, INC. d/b/a
  LIBERTY TAX SERVICE, et al.,


                 Plaintiffs,

  v.                                                          Civil No. 2:16cv279



  GREGORY AIME, et al.,

                 Defendants.



                                 JUDGMENT IN A CIVIL CASE


         Decision by the Court. This action is before the Court on remand from the Fourth
         Circuit. The issues have been considered and a decision has been rendered.


         IT IS ORDERED AND ADJUDGED that the Court AWARDS Defendants
  $248,246.27 in compensatory damages for Count 1 of their counterclaims, and $5,000.00 in
  nominal damages for Count 2 of their counterclaims. The Court further OVERRULES
  Defendants' objection to this Court's Order directing return of Plaintiff s appeal bond, Doc. 161.


  DATED: 11/29/2018                                   FERNANDO GALINDO, Clerk


                                                      By               /s/
                                                              C. Louis, Deputy Clerk
